Exhibit 10.1




executiveofferletterm_image1.gif [executiveofferletterm_image1.gif]
 
June 27, 2020
 
Mark Porter
[via email]
 
Dear Mark,
 
MongoDB, Inc. (the “Company”) is delighted to confirm our employment offer for
the position of Chief Technology Officer to be based in Washington State,
reporting to the Chief Executive Officer. If you accept our offer, the terms and
conditions set forth in this offer letter agreement (the “Agreement”) will
become effective as of July 20, 2020 (the “Effective Date”), and you agree to
resign as a member of the Board of Directors of the Company, effective as of
such date.


Base Salary
 
You will be a full-time salaried employee, compensated at the rate of $13,541
per semi-monthly pay period ($325,000 annually). Currently, the Company’s
regular pay dates are the 15th and last day of each calendar month. If a pay
date falls on a weekend or Federal/bank holiday, then the pay date will be on
the previous business day. Said salary will be paid in accordance with the
Company’s normal payroll practices as may exist from time to time and is subject
to required and voluntary withholdings.
 
Bonus
 
In addition to your base salary, during your employment as Chief Technology
Officer, you will be eligible for an annual bonus with a target of $211,000 (or
65% of base salary) per annum paid semi-annually, and which will be based on
achievement of Company performance goals to be determined by the Company in its
sole discretion.  Bonus is subject to required and voluntary withholdings and
paid according to Company payroll practices. You must be employed on the bonus
payment date to be eligible for the bonus payment.
 
Equity
 
You will be entitled to receive a Restricted Stock Unit award for 38,268 shares
of the Company’s Class A Common Stock (“RSUs”), as determined by the
Compensation Committee of the Board of Directors of the Company (the
“Committee”), subject to Committee approval and other terms and conditions of
the Company’s 2016 Equity Incentive Plan and the related Restricted Stock Unit
Award Grant Notice and Restricted Stock Unit Agreement. Your grant will vest
quarterly over four (4) years at a rate of 40% in year 1, 30% in year 2 and 15%
in each of years 3 and 4, commencing October 1, 2020.


You have previously been granted certain RSUs as a non-employee director. As of
the Effective Date, a portion of the RSUs shall vest pro-rata based on the
portion of the vesting period during which you were a non-employee director, and
the remaining unvested RSUs shall be forfeited. The vested RSUs will continue to
be governed by the terms of the applicable equity incentive plan and award
agreements.














executiveofferletterm_image2.jpg [executiveofferletterm_image2.jpg]



--------------------------------------------------------------------------------




Benefits


Upon hire, you will be eligible to participate in Company-sponsored medical,
dental, vision, life insurance, short and long-term disability plans. The
Company may discontinue or modify any such plans, programs or practices at any
time, with or without notice.


During your first week of employment, you will meet with Human Resources for a
New Hire Orientation. During that orientation you will be provided with detailed
information on medical, dental, vision, disability and life insurance plans made
available to you as an employee of the Company.


Arbitration
 
As a condition of employment, you are required to execute the Company’s standard
arbitration agreement that is contained in your Employee Invention Assignment,
Confidentiality and Arbitration Agreement (the “Arbitration Agreement”) which
agreement prohibits your post-termination employment in a role that competes
with the business of the Company.


Terms and Conditions


Your employment relationship with the Company is “at-will.” That means you are
free, at any time, for any reason, to end your employment with the Company and
that the Company may do the same. Our agreement regarding employment-at-will may
not be changed, except specifically in writing signed by the Chief Executive
Officer and you.
Our offer of employment is contingent on the following:


•
Your passing a criminal background check and verification of your identity and
authorization to be employed in the United States. Please note that by signing
this agreement you grant approval to initiate this background check.



•
You will be required to provide to the Company documentary evidence of your
identity and eligibility for employment in the United States. Such documentation
must be provided to us within three (3) business days of your date of hire.



•
Your returning a signed copy of this offer letter before your first day.



•
Your acknowledgement of and agreement to all of the Company’s policies in effect
during your employment with Company, including, but not limited to, the policies
found in the MongoDB Employee Handbook and the Company’s standard Employee
Invention Assignment, Confidentiality and Arbitration Agreement.



•
Your representation to Company that you are not under any form of non-compete
agreement with a third party that would prohibit you from working at Company,
and agree to abide by any and all non-solicitation and non-disclosure
obligations that you are legally bound to. (At the request of Company, you shall
provide any non-compete, non-solicitation and/or disclosure agreements you have
previously entered into with a third party.)



Termination
 
Except as provided below, if you resign or the Company terminates your
employment, or upon your death or disability, then (i) you will no longer vest
in any equity awards, (ii) all payments of compensation by the Company to you
hereunder will terminate immediately (except as to amounts already earned), and
(iii) you will not be entitled to any severance benefits. In addition, you will
resign from all positions and terminate any relationships as an employee,
advisor, officer or director with the Company and any of its affiliates, each
effective on the date of termination.
 


executiveofferletterm_image2.jpg [executiveofferletterm_image2.jpg]



--------------------------------------------------------------------------------




In the event your employment with the Company is terminated by the Company
without Cause (and other than as result of death or disability) or due to your
resignation for Good Reason (collectively, an “Involuntary Termination”), then
provided such Involuntary Termination constitutes a “separation from service”
(as defined under Treasury Regulation Section 1.409A-1(h), without regard to any
alternative definition thereunder, a “Separation from Service”), and provided
that you remain in compliance with the terms of this Agreement, the Company will
provide you with the following severance benefits (collectively, the “Severance
Benefits”): (a) an amount equal to six (6) months of your then-current base
salary to be paid in equal installments on the Company’s normal payroll schedule
over the six (6) month period immediately following the date of Separation from
Service; and (b) provided that you timely elect continued coverage under COBRA,
the Company will pay your COBRA premiums to continue your coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on your Separation from Service
date and ending on the earliest to occur of: (i) six (6) months following your
Separation from Service; (ii) the date you become eligible for group health
insurance coverage through a new employer; or (iii) the date you cease to be
eligible for COBRA continuation coverage for any reason, including plan
termination.  In the event you become covered under another employer’s group
health plan or otherwise cease to be eligible for COBRA during the COBRA Premium
Period, you must immediately notify the Company of such event.  Notwithstanding
the foregoing, if the Company determines, in its sole discretion, that it cannot
pay the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company will in lieu thereof provide to you a taxable monthly payment in an
amount equal to the monthly COBRA premium that you would be required to pay to
continue your group health coverage in effect on the date of your employment
termination (which amount will be based on the premium for the first month of
COBRA coverage), which payments will be made on the last day of each month
regardless of whether you elect COBRA continuation coverage and will end on the
earlier of (x) the date upon which you obtain other employment or (y) the last
day of the 6th calendar month following your Separation from Service date.
 
If your Involuntary Termination occurs either in connection with a Change in
Control (as defined in the Company’s 2016 Equity Incentive Plan), or within
three (3) months prior to or twelve (12) months following the closing of a
Change in Control, and such termination qualifies as a Separation from Service,
and provided that you remain in compliance with the terms of this Agreement,
then you will be entitled to the Severance Benefits provided for above, and the
following additional benefits: (a) an amount equal to six (6) months of your
then-current annual target bonus to be paid in equal installments on the
Company’s normal payroll schedule over the six (6) month period immediately
following the date of Separation from Service; (b) 100% of all of your
then-outstanding time-based unvested Company equity awards will accelerate and
will be deemed vested and exercisable (if applicable) as of your date of
Separation from Service; and (c) your then-outstanding performance-based
unvested Company equity awards will accelerate and will be deemed vested and
exercisable (if applicable) based on the greater of your target performance rate
or actual performance as of your date of Separation from Service (collectively,
the “Change in Control Severance Benefits”).
 
The receipt of the Severance Benefits or the Change in Control Severance
Benefits, as applicable, provided above will be subject to you signing and not
revoking a separation agreement and release of claims in a form similar to that
attached hereto as Exhibit A (as amended to reflect the reason for the
separation and any changes to the law) (the “Separation Agreement”) within the
time period set forth therein, which will not exceed 50 days from the date of
your Separation from Service (the “Release Period”).  No Severance Benefits or
Change in Control Severance Benefits, as applicable, will be paid or provided
until the Separation Agreement becomes effective.  If the Release Period
described in the preceding sentence spans two calendar years, then payment of
the Severance Benefits or the Change in Control Severance Benefits, as
applicable, will in any event commence in the second calendar year.  You will
also resign from all positions and terminate any relationships as an employee,
advisor, officer or director with the Company and any of its affiliates, each
effective on the date of termination.
 
For purposes of this Agreement, “Cause” will mean termination based upon
(i) your willful failure to follow lawful directions communicated to you by the
Chief Executive Officer or otherwise to perform your duties to the Company;
(ii) the willful or intentional engaging by you in conduct which is injurious to
the Company or its reputation, business or business relationships, monetarily or
otherwise; (iii) your commission of an act of fraud, misappropriation or
embezzlement with respect to the Company or the Company’s business; (iv) your
conviction of, or a plea of guilty or nolo contendere to, a


executiveofferletterm_image2.jpg [executiveofferletterm_image2.jpg]



--------------------------------------------------------------------------------




felony or a crime of moral turpitude (meaning an extreme departure from ordinary
standards of honesty, good morals, justice or ethics as to be shocking in the
moral sense of community); (v) your habitual drunkenness or use of illegal
substances; (vi) a material breach by you of your obligations under this
Agreement, including (without limitation) your obligations specified in your
Employee Invention Assignment Agreement, Confidentiality and Arbitration
Agreement that is not cured (to the extent curable) within 15 days of the
Company providing written notice of such material breach; or (vii) your
commission of an act of gross neglect or gross misconduct in connection with the
performance of your duties.
 
For purposes of this Agreement, “Good Reason” means the occurrence of one of the
following events without your written consent: (i) a material diminution by the
Company in your title or the nature or scope of your responsibilities, duties or
authority with the Company, (ii) a material reduction of your base salary,
(iii) a relocation of your principal place of employment that increases your
one-way commute by more than 50 miles as compared to your then-current principal
place of employment prior to such relocation (it being understood that you are
expected to spend material amounts of time in the Company’s other offices as
part of your duties hereunder), or (iv) failure by the Company to ensure that a
successor entity assumes this Agreement; provided, however, that to resign for
Good Reason, you must (1) provide written notice to the Company’s General
Counsel within 30 days after the first occurrence of the event giving rise to
Good Reason setting forth the basis for your resignation, (2) allow the Company
at least 30 days from receipt of such written notice to cure such event, and
(3) if such event is not reasonably cured with such period, your resignation
from all positions you then hold with the Company is effective not later than 60
days after the expiration of the cure period.
 
Section 280G
 
If any payment or benefit (including payments and benefits pursuant to this
Agreement) that you would receive from the Company or otherwise in connection
with a Change in Control (the “Transaction Payment”) would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”) and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
the Company will cause to be determined, before any amounts of the Transaction
Payment are paid to you, which of the following two alternative forms of payment
would result in your receipt, on an after-tax basis, of the greater amount of
the Transaction Payment notwithstanding that all or some portion of the
Transaction Payment may be subject to the Excise Tax: (1) payment in full of the
entire amount of the Transaction Payment (a “Full Payment”), or (2) payment of
only a part of the Transaction Payment so that you receive the largest payment
possible without the imposition of the Excise Tax (a “Reduced Payment”).  For
purposes of determining whether to make a Full Payment or a Reduced Payment, the
Company will cause to be taken into account all applicable federal, state and
local income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes). 
If a Reduced Payment is made, (x) you will have no rights to any additional
payments and/or benefits constituting the Transaction Payment, and (y) reduction
in payments and/or benefits will occur in the manner that results in the
greatest economic benefit to you as determined in this paragraph.  If more than
one method of reduction will result in the same economic benefit, the portions
of the Transaction Payment will be reduced pro rata. Unless you and the Company
otherwise agree in writing, any determination required under this section will
be made in writing by the Company’s independent public accountants (the
“Accountants”), whose determination will be conclusive and binding upon you and
the Company for all purposes.  For purposes of making the calculations required
by this section, the Accountants may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  You and the Company will furnish to the Accountants such information
and documents as the Accountants may reasonably request in order to make a
determination under this section.  The Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section as well as any costs incurred by you with the
Accountants for tax planning under Sections 280G and 4999 of the Code.


Section 409A
 
It is intended that all of the severance benefits and other payments payable
under this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code (“Section 409A”) provided under
Treasury Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
Agreement will be construed to the


executiveofferletterm_image2.jpg [executiveofferletterm_image2.jpg]



--------------------------------------------------------------------------------




greatest extent possible as consistent with those provisions, and to the extent
not so exempt, this Agreement (and any definitions hereunder) will be construed
in a manner that complies with Section 409A.  For purposes of Section 409A
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), your right to receive any installment payments
under this Agreement (whether severance payments, reimbursements or otherwise)
will be treated as a right to receive a series of separate payments and,
accordingly, each installment payment hereunder will at all times be considered
a separate and distinct payment.  Notwithstanding any provision to the contrary
in this Agreement, if you are deemed by the Company at the time of your
Separation from Service to be a “specified employee” for purposes of
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) and the related adverse taxation
under Section 409A, such payments will not be provided to you prior to the
earliest of (i) the expiration of the six-month period measured from the date of
your Separation from Service with the Company, (ii) the date of your death or
(iii) such earlier date as permitted under Section 409A without the imposition
of adverse taxation.  Upon the first business day following the expiration of
such time period, all payments deferred pursuant to this section will be paid in
a lump sum to you, and any remaining payments due will be paid as otherwise
provided herein or in the applicable agreement. No interest will be due on any
amounts so deferred.
 
We look forward to your contributions to the growth and success of MongoDB over
the coming years.


Sincerely,


MongoDB, Inc.




 
 
 
 
 
/s/ Andrew Stephens
 
June 27, 2020
Name: Andrew Stephens
Title: General Counsel
 
Date
 
 
 

 
 
I hereby acknowledge my acceptance of employment with MongoDB pursuant to the
terms and conditions contained in this Agreement.




 
/s/ Mark Porter
 
June 27, 2020
Mark Porter
 
Date

 




executiveofferletterm_image2.jpg [executiveofferletterm_image2.jpg]



--------------------------------------------------------------------------------




Exhibit A
 
[Month]   , 201
 
Mark Porter
 
Re:          Terms of [Resignation or Separation]
 
This letter confirms the agreement (“Agreement”) between you and MongoDB, Inc.
(the “Company”) concerning the terms of your [resignation or separation] and
offers you the separation compensation we discussed in exchange for a general
release of claims and covenant not to sue.
 
1.             [Resignation or Separation] Date:                  is your last
day of employment with the Company (the “[Resignation or Separation] Date”).
 
2.             Acknowledgment of Payment of Wages:  On the next regularly
scheduled pay day following the Separation Date, the Company will pay you an
amount that represents all of your salary earned through the Separation Date.
Per the Company’s flexible time off program, paid time off is not accrued and is
therefore not paid out upon separation from the Company. You acknowledge that,
prior to the execution of this Agreement, you were not entitled to receive any
additional money from the Company, and that the only payments and benefits that
you are entitled to receive from the Company in the future are those specified
in this Agreement.
 
3.             Separation Compensation:  In exchange for your agreement to the
general release and waiver of claims and covenant not to sue set forth below and
your other promises herein, the Company agrees to provide you with
the [Severance Benefits / Change in Control Severance Benefits] (as defined in
the Offer Letter, dated as of [ ] (“Offer Letter”), between you and the
Company).
 
By signing below, you acknowledge that you are receiving the separation
compensation outlined in this paragraph in consideration for waiving your rights
to claims referred to in this Agreement and that you would not otherwise be
entitled to the separation compensation.
 
4.             Return of Company Property:  You hereby warrant to the Company
that you have returned to the Company all property or data of the Company of any
type whatsoever that has been in your possession or control.
 
5.             Proprietary Information:  You hereby acknowledge that you are
bound by the attached Employee Invention Assignment, Confidentiality and
Arbitration Agreement (Exhibit A hereto) and that as a result of your employment
with the Company you have had access to the Company’s Proprietary Information
(as defined in the agreement), that you will hold all Proprietary Information in
strictest confidence and that you will not make use of such Proprietary
Information on behalf of anyone.  You further confirm that you have delivered to
the Company all documents and data of any nature containing or pertaining to
such Proprietary Information and that you have not taken with you any such
documents or data or any reproduction thereof.
 
6.             Equity: Your rights concerning any unvested Restricted Stock
Units will be governed by the applicable Restricted Stock Unit Agreements,
except as otherwise set forth in your Offer Letter.
 
7.             General Release and Waiver of Claims:
 
a.             The payments and promises set forth in this Agreement are in full
satisfaction of all accrued salary, vacation pay, bonus and commission pay,
profit-sharing, stock, stock options, restricted stock units or other ownership
interest in the Company, termination benefits or other compensation to which you
may be entitled by virtue of your employment with the Company or your separation
from the Company.  To the fullest extent permitted by law, you hereby release
and waive any other claims you may have against the Company and its owners,
agents, officers,


executiveofferletterm_image2.jpg [executiveofferletterm_image2.jpg]



--------------------------------------------------------------------------------




shareholders, employees, directors, attorneys, subscribers, subsidiaries,
affiliates, successors and assigns (collectively “Releasees”), whether known or
not known, including, without limitation, claims under any employment laws,
including, but not limited to, claims of unlawful discharge, breach of contract,
breach of the covenant of good faith and fair dealing, fraud, violation of
public policy, defamation, physical injury, emotional distress, claims for
additional compensation or benefits arising out of your employment or your
separation of employment, claims under Title VII of the 1964 Civil Rights Act,
as amended, the New York Human Rights Law and any other applicable laws and/or
regulations relating to employment or employment discrimination, including,
without limitation, claims based on age or under the Age Discrimination in
Employment Act or Older Workers Benefit Protection Act, and/or claims based on
disability or under the Americans with Disabilities Act.
 
b.             You hereby acknowledge that you are aware of the principle that a
general release does not extend to claims that the releasor does not know or
suspect to exist in his or her favor at the time of executing the release,
which, if known by him or her, must have materially affected his or her
settlement with the releasee.  With knowledge of this principle, you hereby
agree to expressly waive any rights you may have to that effect.
 
c.             You and the Company do not intend to release claims that you may
not release as a matter of law, including but not limited to claims for
indemnity, and any claims for enforcement of this Agreement.  To the fullest
extent permitted by law, any dispute regarding the scope of this general release
shall be determined by an arbitrator under the procedures set forth in the
arbitration clause below.
 
8.             Covenant Not to Sue:
 
a.             To the fullest extent permitted by law, at no time subsequent to
the execution of this Agreement will you pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which you may now have, have ever had, or may in the future have
against Releasees, which is based in whole or in part on any matter covered by
this Agreement.
 
b.             Nothing in this section shall prohibit you from filing a charge
or complaint with a government agency where, as a matter of law, the parties may
not restrict your ability to file such administrative complaints.  However, you
understand and agree that, by entering into this Agreement, you are releasing
any and all individual claims for relief, and that any and all subsequent
disputes between you and the Company shall be resolved through arbitration as
provided below.
 
c.             Nothing in this section shall prohibit or impair you or the
Company from complying with all applicable laws, nor shall this Agreement be
construed to obligate either party to commit (or aid or abet in the commission
of) any unlawful act.
 
9.             Nondisparagement:  You agree that you will not disparage
Releasees or their products, services, agents, representatives, directors,
officers, shareholders, attorneys, employees, vendors, affiliates, successors or
assigns, or any person acting by, through, under or in concert with any of them,
with any written or oral statement.  Nothing in this paragraph shall prohibit
you from providing truthful information in response to a subpoena or other legal
process.
 
10.          Arbitration:  Except for any claim for injunctive relief arising
out of a breach of a party’s obligations to protect the other’s proprietary
information, the parties agree to arbitrate, in County, New York, any and all
disputes or claims arising out of or related to the validity, enforceability,
interpretation, performance or breach of this Agreement, whether sounding in
tort, contract, statutory violation or otherwise, or involving the construction
or application or any of the terms, provisions, or conditions of this
Agreement.  Any arbitration may be initiated by a written demand to the other
party.  The arbitrator’s decision shall be final, binding, and conclusive.  The
parties further agree that this Agreement is intended to be strictly construed
to provide for arbitration as the sole and exclusive means for resolution of all
disputes


executiveofferletterm_image2.jpg [executiveofferletterm_image2.jpg]



--------------------------------------------------------------------------------




hereunder to the fullest extent permitted by law.  The parties expressly waive
any entitlement to have such controversies decided by a court or a jury.
 
11.          Attorneys’ Fees:  If any action is brought to enforce the terms of
this Agreement, the prevailing party will be entitled to recover its reasonable
attorneys’ fees, costs and expenses from the other party, in addition to any
other relief to which the prevailing party may be entitled.
 
12.          Confidentiality:  The contents, terms and conditions of this
Agreement must be kept confidential by you and may not be disclosed except to
your immediate family, accountant or attorneys or pursuant to subpoena or court
order.  You agree that if you are asked for information concerning this
Agreement, you will state only that you and the Company reached an amicable
resolution of any disputes concerning your separation from the Company.  Any
breach of this confidentiality provision shall be deemed a material breach of
this Agreement.
 
13.          No Admission of Liability:  This Agreement is not and shall not be
construed or contended by you to be an admission or evidence of any wrongdoing
or liability on the part of Releasees, their representatives, heirs, executors,
attorneys, agents, partners, officers, shareholders, directors, employees,
subsidiaries, affiliates, divisions, successors or assigns.  This Agreement
shall be afforded the maximum protection allowable under the Federal Rules of
Evidence 408 and/or any other state or federal provisions of similar effect.
 
14.          Complete and Voluntary Agreement:  This Agreement, together with
Exhibit A hereto, any Stock Option Agreements and any RSU Agreements, constitute
the entire agreement between you and Releasees with respect to the subject
matter hereof and supersedes all prior negotiations and agreements, whether
written or oral, relating to such subject matter.  You acknowledge that neither
Releasees nor their agents or attorneys have made any promise, representation or
warranty whatsoever, either express or implied, written or oral, which is not
contained in this Agreement for the purpose of inducing you to execute the
Agreement, and you acknowledge that you have executed this Agreement in reliance
only upon such promises, representations and warranties as are contained herein,
and that you are executing this Agreement voluntarily, free of any duress
or coercion.
 
15.          Severability:  The provisions of this Agreement are severable, and
if any part of it is found to be invalid or unenforceable, the other parts shall
remain fully valid and enforceable.  Specifically, should a court, arbitrator,
or government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
 
16.          Modification; Counterparts; Facsimile/PDF Signatures:  It is
expressly agreed that this Agreement may not be altered, amended, modified, or
otherwise changed in any respect except by another written agreement that
specifically refers to this Agreement, executed by authorized representatives of
each of the parties to this Agreement.  This Agreement may be executed in any
number of counterparts, each of which shall constitute an original and all of
which together shall constitute one and the same instrument.  Execution of a
facsimile or PDF copy shall have the same force and effect as execution of an
original, and a copy of a signature will be equally admissible in any legal
proceeding as if an original.
 
17.          Review of Separation Agreement:  You understand that you may take
up to twenty-one (21) days to consider this Agreement and, by signing below,
affirm that you were advised to consult with an attorney prior to signing this
agreement.  You also understand you may revoke this Agreement within seven
(7) days of signing this document and that the compensation to be paid to you
pursuant to Paragraph 3 will be paid only at the end of that seven (7) day
revocation period.
 
18.          Effective Date:  This Agreement is effective on the eighth (8th)
day after you sign it and without revocation by you.
 


executiveofferletterm_image2.jpg [executiveofferletterm_image2.jpg]



--------------------------------------------------------------------------------




19.          Governing Law:  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York.
 
If you agree to abide by the terms outlined in this letter, please sign this
letter below and also sign the attached copy and return it to me.  I wish you
the best in your future endeavors.
 
 
 
Sincerely,
 
 
 
 
 
MongoDB, Inc.
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
[Name and title of person signing on behalf of the Company]
 
 
 
 
 
 
READ, UNDERSTOOD AND AGREED
 
 
 
 
 
 
 
 
 
 
Date:
 
Mark Porter
 
 
 
 
 
 
 

 




executiveofferletterm_image2.jpg [executiveofferletterm_image2.jpg]

